UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 98-7525



BOBBY A. WALTERS,

                                              Plaintiff - Appellant,

          versus


REBECCA S. LOVELACE, Magistrate District No. 1,

                                               Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. Charles E. Simons, Jr., Senior Dis-
trict Judge. (CA-98-2028-2-6AJ)


Submitted:   April 15, 1999                 Decided:   April 21, 1999


Before NIEMEYER and HAMILTON, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Bobby A. Walters, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Bobby Walters appeals the district court’s order denying

relief on his 42 U.S.C.A. § 1983 (West Supp. 1998) complaint.   We

have reviewed the record and the district court’s opinion accepting

the magistrate judge’s recommendation and find no reversible error.

Accordingly, we affirm on the reasoning of the district court. See

Walters v. Lovelace, No. CA-98-2028-2-6AJ (D.S.C. Oct. 1, 1998).

We dispense with oral argument because the facts and legal con-

tentions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                                                          AFFIRMED




                                2